PER CURIAM.
American Hoist and Derrick Co., Inc. (Amhoist), a nonresident manufacturer and seller, shipped to its exclusive Florida distributor a crane which was sold to a Florida operator. The use of the crane resulted in the death of Jose Duran-Perez. His personal representative and others instituted this action based on breach of warranty, negligence, and strict product liability against Amhoist and two co-defendants. In answers to interrogatories, Amhoist admitted that during the relevant periods it “may have” advertised its products in publications circulated in Florida, supplied sales materials to its exclusive distributor *896and other direct accounts in Florida, and sent agents into the state to perform services for its exclusive distributor. On these facts the trial court properly denied appellant’s motion to quash service of process and to dismiss the cause for lack of jurisdiction over the person. See Richard Bertram & Co. v. American Marine, Ltd., 258 So.2d 335 (Fla. 3d DCA 1972); § 48.-181, Fla.Stat. (1983); see also Kravitz v. Gebrueder Pletscher Druckgusswaremfabrik, 442 So.2d 985 (Fla. 3d DCA 1983).
Affirmed.